     Case 5:19-cv-01635-TJM-TWD Document 25 Filed 09/10/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF NEW YORK



                         JUDGMENT IN A CIVIL CASE

United States of America

                   Plaintiff
       vs.                             CASE NUMBER: 5:19-cv-1635 (TJM/TWD)

Kenneth J. Roof, Christina M. Roof,
The New York State Affordable Housing Corporation,
Samaritan Medical Center, Rosina Vanself

                   Defendants

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: that Plaintiff’s Motion for Default Judgment is
GRANTED. Default judgment is hereby ENTERED in the amount of $144,873.46, with
interest thereon from April 21, 2021 against the Defendants.

All of the above pursuant to the order of the Honorable Judge Thomas J. McAvoy,
dated the 10 th day of September, 2021.


DATED: September 10, 2021




                                              s/Kathy Rogers
                                              Deputy Clerk
